Citation Nr: 1410069	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-04 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis.

3.  Entitlement to an initial rating in excess of 10 percent for eczema.

4.  Entitlement to an initial rating in excess of 10 percent for lumbago.

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to January 2009. 

This case comes before the Board of veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in a December 2013 Board hearing held in Washington, DC, the transcript of which is included in the record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The July 2009 RO rating decision denied service connection for sinusitis.  In August 2009, the Veteran filed a notice of disagreement; however, a statement of the case (SOC) was never issued on the claim for service connection for sinusitis.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a following January 2010 rating decision, the RO granted service connection for pharyngitis.  Upon review of the evidence of record, it appears that the RO granted service connection for pharyngitis based on the Veteran's continued assertions of a chronic throat problem, which involved similar symptoms as discussed by the Veteran in his claim for service connection for sinusitis.  That notwithstanding, the Veteran has not expressed that the grant of service connection for pharyngitis satisfied his claim for service connection for sinusitis.  Therefore, in order to ensure due process, the Board must remand the issue for service connection for sinusitis for the RO to issue a SOC and to give the Veteran an opportunity to perfect an appeal. 

In regard to the issue for a higher rating for nephrolithiasis (kidney stones), the Veteran is currently assigned a 10 percent disability rating under the provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 7502 (chronic nephritis)-7509 (hydronephrosis).  For the Veteran to receive a rating in excess of 10 percent under Diagnostic Code 7502, the evidence must demonstrate that the Veteran has recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non-invasive procedures more than two times per year.    

The Veteran was afforded a VA examination in January 2009 in connection with his nephrolithiasis claim.  Although the January 2009 VA examiner noted that the Veteran had not undergone any invasive or non-invasive procedures in the last year, she did not address whether the Veteran's kidney stones required diet therapy and/or drug therapy.  Further, subsequent to the January 2009 VA examination, the Veteran was hospitalized in August 2009 for treatment of a kidney stone.  For these reasons, the Board finds that a new VA examination is warranted in order to assist in determining the current severity of the Veteran's nephrolithiasis disability and to fully address the applicable rating criteria.

As for the claims for initial ratings in excess of 10 percent for eczema, lumbago, patellofemoral syndrome of the right knee, and osteoarthritis of the left knee, the Veteran testified that these disabilities have worsened in severity since the last VA examinations in 2009.  See December 2013 Board Hearing Transcript at pgs. 16, 17, 23, and 24.  Accordingly, the Veteran should be afforded new VA skin, spine, and knee examinations.

Further, the last VA treatment record is dated January 11, 2010 from the Washington, DC VA medical Center (VAMC).  On remand, updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC to the Veteran addressing the issue of service connection for sinusitis.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

2.  Obtain VA treatment records from the Washington, DC, VAMC from January 12, 2010 through the present.

3.  Schedule the Veteran for VA genitourinary, skin, spine, and knee examinations in order to determine the current severity of the service-connected nephrolithiasis, eczema, lumbago, patellofemoral syndrome of the right knee, and osteoarthritis of the left knee disabilities.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review. 

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

